DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/02/20 have been fully considered but they are not persuasive. 
Regarding independent claim 1 and 9, applicant argues: “Both independent claims require heat treating the turbine airfoil at a temperature of 1600 to 2100°F (871 to 1149 °C) in a Ni/Co oxide reducing atmosphere. The Examiner asserts that Stepanova teaches this element at page 314. In the section referred to by the Examiner, Stepanova teaches that “samples cut out from the back of a feather were annealed by the stepped regime as follows: 1120°C for 4 h, cooling in Ar; 1050°C for 4 h, cooling in air; 850 for 16 h.” Stepanova does not specify the environment for the heating steps - only for the cooling steps. Because Stepanova does not teach a specific environment the Examiner cannot assert that Stepanova teaches a Ni/Co oxide reducing atmosphere as required by the pending claims”.
Examiner has carefully considered the applicant’s arguments but respectfully disagrees with the applicant’s conclusion. For instance, the reference of Stepanova appears to disclose annealing process at 1120°C for 4 h, and cooling in Argon, as stated above by applicant.  Annealing, is a heat treating process in which a material is heated and cooled. Therefore, the process of annealing (i.e. heating and cooling together) is considered to be a heat treatment.  Stepanova also discloses wherein the annealing process comprises an Argon atmosphere. The “Stepanova teaches, on page 312, that they ‘did not observe the formation of any new phases such as precipitates of pure nickel, cobalt, etc.’”.  As best understood by examiner, it appears that the reference of Stepanova does not explicitly state that precipitates of pure nickel are not formed, only that it was not observed. Furthermore, Stepanova also appears to disclose on page 314 that a possibility of the formation is not excluded.  Therefore, since Stepanova does not explicitly state that the atmosphere is non-oxide reducing and because Argon atmosphere has been used to prevent oxidation, examiner has maintained the rejection of claim 1 and 9.  
Regarding claims 4 and 12, applicant has argued: “Examiner has argued that Stepanova’s method could be modified with Lutz’s teaching of a vacuum in paragraph 0015. We disagree. Stepanova employs the stepped heating regime on page 314 as part of investigating stacked faults in the interior structure of the alloy. In contrast, Lutz is directed to a method of removing a ceramic coating and a MCrAlY bond coat and a vacuum is employed to remove any residual oxides on the surface of the article. The two references are unrelated in subject matter and thus they cannot be combined”. Examiner has carefully considered applicant’s remarks and but respectfully disagrees. Lutz is in the field of inspecting turbine blades as stated in the background of Lutz. Lutz also discloses removing oxides by vacuum as well as heat treating in a vacuum.  Lutz and Stepanova are both in the field of inspection of turbine blades by heat treating and is therefore in the same field of art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stepanova et al., “The Structure and Magnetic Properties of a Heat-Resistant Nickel-Base Alloy after a High-Temperature Deformation” (hereinafter “Stepanova”) in view of Harding et al., US 20030167616 (hereinafter “Harding”)
Regarding claim 1, Stepanova discloses a method of detecting mixed mode corrosion of a turbine airfoil (pg. 309; introduction; title; blade made of corrosion resistant alloy; See also Fig. 2 showing an airfoil design having rounded and flat surfaces) comprising: 
heat treating the turbine airfoil at a temperature of 1600 to 2100.degree.  F. (871 to 1149 degree C) in a Ni/Co oxide reducing atmosphere (pg. 314; samples of blade feather annealed by a stepped regime which includes annealing at 1050 degrees C); and 
scanning an external surface of the heat treated turbine airfoil with a magnetometer (Pg. 309 “methods of magnetic non-destructive testing are widely used in industry for evaluation of the operability of parts”; pg. 310, 316 - magnetic properties are measured with a magnetic measuring gage) to determine the presence of mixed mode corrosion (ferromagnetic phase after heat annealing), wherein the turbine airfoil comprises a nickel superalloy (Title; Introduction; alloy is a Nickel based alloy). 
 	Stepanova does not explicitly disclose wherein the airfoil contains the internal passages.  However, teaches an airfoil containing internal passages (Para [0023; part 10 (airfoil), contains 
Regarding claim 2, Stepanova does not explicitly disclose comparing the results of scanning to a threshold value. Harding teaches comparing results of the inspection of the airfoil to a threshold value (Para [0013]; comparison module 20 compares values to a baseline).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the inspecting of internal passages as taught by Harding into Stepanova for the benefit of detecting damage in the internal structure of the airfoil so that a thorough inspection is performed on the airfoil thereby improving quality.
Regarding claim 3, Stepanova discloses wherein heat treating is for 1 to 32 hours (Pg. 314). 
Regarding claim 6, Stepanova as modified is silent in wherein the Ni/Co oxide reducing atmosphere has a partial pressure of oxygen less than or equal to 10"14 atmospheres (atm) at 1600°F.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the desired atmosphere, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One would be motivated to do so since a low partial pressure atmosphere does not oxidize the airfoil. 

heat treating the turbine airfoil at a temperature of 1600 to 2100.degree.  F. (871 to 1149.degree.  C.) in a Ni/Co oxide reducing atmosphere (pg. 314; samples of blade feather annealed by a stepped regime which includes annealing at 1050 degrees C);  and scanning an external surface of the heat treated turbine airfoil with a magnetometer  (Pg. 309 “methods of magnetic non-destructive testing are widely used in industry for evaluation of the operability of parts”; pg. 310, 316 - magnetic properties are measured with a magnetic measuring gage)  to determine the presence of mixed mode corrosion (ferromagnetic phase after heat annealing), wherein the turbine airfoil comprises a nickel superalloy (Title; Introduction; alloy is a Nickel based alloy).
 	Stepanova does not explicitly disclose wherein scanning is performed parallel to an internal passage.  However, teaches an airfoil containing internal passages and inspection is performed of the internal passage (Para [0023; part 10 (airfoil), contains “internal passages (not shown) within part 10”). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the inspecting of internal passages as taught by Harding into Stepanova for the benefit of detecting damage in the internal structure of the airfoil so that a thorough inspection is performed on the airfoil thereby improving quality.
Regarding claim 10, Stepanova does not explicitly disclose comparing the results of scanning to a threshold value. Harding teaches comparing results of the inspection of the airfoil to a threshold value (Para [0013]; comparison module 20 compares values to a baseline).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention 
Regarding claim 11, Stepanova discloses wherein heat treating is for 1 to 32 hours (Pg. 314). 
Regarding claim 14, Stepanova as modified is silent in wherein the Ni/Co oxide reducing atmosphere has a partial pressure of oxygen less than or equal to 10"14 atmospheres (atm) at 1600°F.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the desired atmosphere, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One would be motivated to do so since a low partial pressure atmosphere does not oxidize the airfoil. 
 	 
Claims 4, 5, 7, 12, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stepanova in view of Harding in view of Lutz et al., US 20080028605 
Regarding claim 4, Stepanova is silent wherein the Ni/Co oxide reducing atmosphere is a vacuum. Lutz discloses wherein the Ni/Co oxide reducing atmosphere is a vacuum (Para [0015], [0019]; residual oxides may be cleaned by a vacuum and heat treatment by vacuum). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the oxide reducing atmosphere as taught by Lutz into Stepanova as modified for the purpose of thoroughly prepping the component for examination so that residual debris and oxides do not affect the measurements.  

 Regarding claim 7, Stepanova is silent wherein the turbine airfoil has an existing thermal barrier coating system and heat treating occurs after removing the existing thermal barrier coating system. However, Lutz teaches wherein a turbine airfoil has an existing thermal barrier coating system and heat treating occurs after removing the existing thermal barrier coating system (Fig. 1, step 10 includes removal of coatings and heat treatment at step 18. See also Para [0015] wherein the heat treating for cleaning of residual oxides can be done after coating removal).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Lutz into Stepanova as modified for the purpose of thoroughly prepping the component for examination.  
Regarding claim 12, Stepanova as modified is silent wherein the Ni/Co oxide reducing atmosphere is a vacuum. Lutz discloses wherein the Ni/Co oxide reducing atmosphere is a vacuum (Para [0015], [0019]; residual oxides may be cleaned by a vacuum and heat treatment by vacuum). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the oxide reducing atmosphere as taught by Lutz into Stepanova as 
 	Regarding claim 13, Stepanova as modified is silent wherein the Ni/Co oxide reducing atmosphere comprises noble gases, hydrogen, hydrogen fluoride, or a combination thereof. However, Lutz teaches wherein the Ni/Co oxide reducing atmosphere comprises noble gases, hydrogen, hydrogen fluoride, or a combination thereof (Para [0015]; hydrogen heat treating is performed).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Lutz into Stepanova as modified for the purpose of thoroughly prepping the component for examination so that residual debris and oxides do not affect the measurements.  
Regarding claim 15, Stepanova as modified is silent wherein the turbine airfoil has an existing thermal barrier coating system and heat treating occurs after removing the existing thermal barrier coating system. However, Lutz teaches wherein a turbine airfoil has an existing thermal barrier coating system and heat treating occurs after removing the existing thermal barrier coating system (Fig. 1, step 10 includes removal of coatings and heat treatment at step 18. See also Para [0015] wherein the heat treating for cleaning of residual oxides can be done after coating removal).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Lutz into Stepanova as modified for the purpose of thoroughly prepping the component for examination.  

Claim 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stepanova in view of Harding in view of Nath et al., US 20030193331

	Regarding claim 16, Stepanova teaches heat treating the airfoil but does not explicitly disclose wherein the turbine airfoil has an existing thermal barrier coating system and heat treating occurs with the existing thermal barrier coating system in place. Nath teaches that it is common for airfoils to have a thermal barrier coating and performing inspections while thermal barrier coating is in place (Para [0005]; Fig. 3; thermal barrier coating 23).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Nath into Stepanova as modified for the purpose protecting the airfoil from further damage due to the high temperature.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/F.P/Examiner, Art Unit 2868      

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                                              
2/13/2021